UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 19-2151


                          UNITED STATES OF AMERICA,

                                            v.

                                KENNETH SMUKLER,
                                    Appellant


                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                            (D.C. No. 2-17-cr-00563-002)
                                  _______________

                     SUR PETITION FOR PANEL REHEARING
                               _______________

                Before: JORDAN, MATEY and ROTH, Circuit Judges.


      The petition for panel rehearing filed by Appellant in the above-entitled case having

been submitted to the judges who participated in the decision of this Court, it is hereby

ORDERED that the petition for rehearing by the panel is GRANTED. The opinion and

judgment entered on January 26, 2021, are hereby VACATED. An amended opinion and

judgment will be filed contemporaneously with this order.
                                BY THE COURT,


                                s/ Paul B. Matey
                                Circuit Judge

DATED: March 19, 2021
PDB/cc: All Counsel of Record




                                  2